Blackford, J.
Harris brought an action of assumpsit against Smith and Dean, before.a justice of the peace. The account filed as the cause of action is as follows: — “John Smith and Philip'Dean to Mark Harris, Dr. To the use and occupation of twenty acres of land, part of the south-east quarter of sec. 22, township 14 north, of range 3 east, being part of the land leased heretofore'by Robert Hunt to Samuel Smith, and lying in Marion county; which twenty acres were tended and improved and cultivated by said Smith and Dean, — $50.00. November, 1832.” ' .
The defendant, Smith, appeared and pleaded two pleás. First, the general issue. Secondly, “that the title of the land is in Benjamin I. Blythe, &c.; that the title must come in question on the trial, &c.; wherefore the defendant prays judgment, &c. The justice gave judgrhent against Smith for 32 dollars, with interest. 'Smith appealed to the Circuit Court, where judgment was rendered against him for 48 dollars.
The facts, as appears by a bill of exceptions, were as follows: The land was conveyed by Robert Hunt to Harris, by deed dated the 29th of October, 1832* Smith and Dean occupied the land in 1832, and cultivated twenty or thirty acres of it in corn. When Smith and Dean were gathering the corn in November, Harris demanded the rent of them. They refused to pay the rent to Harris, saying they had rented the land of Blythe, who was to keep them in possession until the ensuing March. The value of the rent was proved.
The question presented by this casé is, Had the justice of the peace jurisdiction of the subject-matter before him?
This action of assumpsit for use and occupation lies, according to our statute, where the occupation has been “in any other manner than by express contract.” Rev. Code, 1831, p. 424. It is an action, in all cases where it lies,' founded on contract, and may be brought by the immediate landlord, or by the assignee of the reversion. If the action be brought by the immediate landlord, there may be a question whether his title *418can be denied. If the assignee of the reversion sue, the doctrine is settled that he may be required to prove his title. The cause of action in the present case, filed by Harris, is very imperfect. It does not show whether he claims the rent as the immediate landlord, or as the assignee of the reversion. Had the statement of the cause of action shown distinctly that Harris claimed as assignee of the reversion, it would’ have been the duty of the justice to dismiss the cause, for want of jurisdiction, immediately upon the filing of the pleas. Whether it was his duty to do so, situated as this cause was, we shall not stop to inquire. The case can be decided without touching that question.
The record shows us the evidence which was given in the Circuit Court, and supplies the defects in the account filed, as to the merits of the demand. We will take the evidence as Harris himself understands it. He says in his brief, that “the record shows that Smith and Dean previously held under Hunt, and that, on his transfer to Harris, they (Smith and Dean) became liable to pay the rent to Harris.” This statement of the evidence shows, that Harris claimed the rent as assignee of the reversion. The consequence is, that the defendants below had an undoubted right to deny his title. They had not leased the land of Harris, nor entered into possession under him, nor occupied by his permission, nor paid rent to him, nor in any other way recognized his title. They were under a contract, express or implied, to pay the rent to Hunt, their immediate landlord; and when Harris, a stranger, sues them for the rent, they must be permitted to put him upon the proof of his title. They must have the right, at least, to deny his assignment from Hunt, and to have its validity decided by the proper tribunal. This point is expressly determined by the cases of Sands v. Ledger, 2 Ld. Raym. 792, and Phillips v. Pearce, 5 Barn. & Cress. 433. These authorities also show, that the general issue is the only plea necessary, in such cases, to oblige the plaintiff' to prove his title.
We find that, on the trial in the Circuit Court, Harris, for the purpose of proving his title, produced a deed from Hunt for the land. The deed is dated on the 29th of October, 1832, and the rent demanded was for the occupation of the premises during that year. Harris could have no ground for recovering the rent, unless he could establish the validity of his conveyance; and his title to the land was directly in question. The justice had not, *419therefore, under the statute, any jurisdiction of- the subject-matter; and the proceedings in the cause before him, and in the Circuit Court, were coram non judice, and altogether void. Gould on Pl. 237 (1).
C. Fletcher, for the plaintiff.
H. Brown, for the defendant.
The counsel for Harris refers us to the case of Quimby v. Hart, 15 Johns. Rep. 304, to show that the special plea denying the title, could not be filed with the general issue. In that case, the defendant filed the' general issue, demanded a jury, and obtained an adjournment. After the adjournment, the plea of title was offered but was rejected as coming loo late. The circumstances, under which the plea in that case was rejected, were very different from those in the case before us. Here, the special .plea and the-general issue were filed at the same time. Independently, however, of this consideration, the case has no application to the present one. In JYeio-York, where the case referred to was decided, the statute requires a special plea of title to be filed, in order to dispute the jurisdiction-of the justice. Rev. Laws of N. Y. of 1813, p, 390. But our statute requires no special plea in the case. It merely says, that the justice shall have no jurisdiction in any case, where the title to lands or tenements shall come in question. There is no provision as to the manner of pleading, and the rules of the common law must therefore govern. By that law, as we have already observed, Harris was obliged, by the general Issue which was pleaded in this case, to prove his title to the land; and the special plea was entirely superfluous.
The judgment of the Circuit Court for the plaintiff below must be reversed.

Per Curiam.

The judgment is reversed with costs.

 Vide Parker v. Bussell, ante p. 411.